Title: To Thomas Jefferson from Edward Bancroft, 16 September 1788
From: Bancroft, Edward
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Charlotte Street (London) Septr. 16 1788.
          
          I feel it incumbent on me first to express my grateful Sense of your Kindness to Mr. Dobbyn, and next to acknowledge your Favour of the 24th. ulto. which Mr. Trumbul obligingly conveyed to me without loss of time.
          I have considered the arrangements which you have taken the trouble of stating to me and which Mr. Paradise (by the aid of your Council I presume) has taken for Liquidating his affairs and I think they are the best that could have been devised in the present situation; and that in this respect you have added very Considerably to the many other acts of Friendship and Kindness which he always very gratefully acknowledges to have received from you.
          I have not yet received any Letter from Mr. Paradise on the subject to which yours relates; I presume however that it may have been intended that I should make use of it on some future occasion for the tranquility and satisfaction of his Creditors; but I will not venture to act upon this presumption, without further information from either you or him.
          I think with you, that it will be best to discharge the small Debts  first; and to this, I beleive several at least of the larger Creditors, perhaps all of them will readily Consent, and indeed if they were discharged Mr. Paradise might live here without any trouble from the others, so far as I can judge; but unless his doing so should be highly necessary to his enjoyment of Life which I can not suppose, I think his continuing abroad will be most adviseable, as he may obtain the Conveniences of Life much Cheaper, and will be much less exposed to temptations, incompatible with his plan of Œconomy, abroad, than in England.
          I have not seen Mr. Anderson since the receipt of your Letter. Indeed I have both delayed acknowledging it, and calling on him, because I was in dailey expectation of a Letter from Mr. Paradise himself, according to your intimation. I begin now to despair of this, and therefore shall call on Mr. Anderson in a day or two and write to Mr. Paradise by the next Post.
          I remember when I had formerly the honor of dining in Company with you and Mr. de Mallesherbes, at the Chevr. de La Luzerne’s Country House at Vincennes, that you mentioned the Case of a Gentleman in Virginia, who had benevolently liberated all his Negroe Slaves and endeavoured to employ them on Wages to Cultivate his Plantation; but after a tryal of some time it was found that Slavery had rendered them incapable of Self Government, or at least that no regard for futurity could operate on their minds with sufficient Force to engage them to any thing like constant industry or even so much of it as would provide them with food and Cloathing and that the most sensible of them desired to return to their former state. As this Experiment seemed to me very important in its application to the Question now agitating here of the Liberation of Negroes in the West indies, or at least of the present Generation, who have been long habituated to Slavery, I mentioned it to some friends of mine, who are warmly and benevolently active in the Society instituted here for abolishing negro Slavery, and as they thought it highly deserving of attention and at the same time were desireous of a more ixact and Circumstantial Statement of all the Facts than I could recollect they requested me to sollicit you, at your leisure, to have the Goodness to furnish such a Statement with such observations as you might think proper to add thereto. I delayed transmitting this request to you, because I fully expected before this time to have had the pleasure of seeing you in Paris, but as Circumstances may perhaps still detain me here a month or six weeks longer, and as the winter approaches, when this Business will be again revived, I have  thought it necessary no longer to delay the Communication, and my sollicitation that you will gratify these Gentlemen, if there be no particular objection to, or impropriety in, your doing it, as I have supposed there would not be. At all events no name need be mentioned farther than you think proper.
          We have no particular news here that I know of worth your Notice. My best wishes ever attend you, and I shall be always happy in any opportunity of demonstrating the sincere attachment and profound respect with which I have the honor to be Dear Sir Your most faithful & most Devoted Humble servant,
          
            Edwd. Bancroft
          
        